A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting.
I dissent. We sit here as an appellate court and the findings of the district court must be affirmed unless they are clearly erroneous. I could certainly understand why my colleagues might make different findings if they were the trial judges evaluating this record. However, we do not have the option to make a different set of findings consistent with what we would have found if we were the trial judge.
Since on this record Judge Peterson’s findings and conclusions were clearly within the ambit of permissible fact finding, I would affirm the judgment of the district court of the Virgin Islands on the basis of her thoughtful opinion. Consistent with those findings, her legal analysis and conclusions of law were proper. I therefore would affirm the judgment of the court below.
Judge Peterson’s following comments are permissible findings on this record and also exemplify an appropriate understanding of the applicable legal precepts:
*1026It is this Court’s conclusion that the Defendants have failed to meet the demands of the waiver doctrine, and that such failure is two-fold, although it is based on one particular facet of the circumstances leading up to this case. As stated previously, attorney Becker ran both Alley and VIE and was the signatory on the assignment of the Master Lease from KCE to VIE as well as on the sublease back to KCE. He therefore knew, or should have known, that the right to exercise the option to renew the lease remained with VIE. Nevertheless, he still sent the November 11, 1971, letter to the Plaintiffs attempting to exercise the option on behalf of Alley. Since Alley Associates, through George Becker, sent a letter to the Plaintiffs attempting to exercise the option which Becker knew, or at least should have known, was not only improper and invalid but was also wrong in that it claimed that Alley was the “present owner and holder” of the Master Lease, which it was not. Alley cannot now show that the Plaintiffs voluntarily and intentionally relinquished their right to declare that the lease expired January 31, 1981. This Court is convinced that the Defendants have not satisfactorily shown that the Plaintiffs’ conduct clearly, unequivocally, and without any other possible explanation indicated an intent to waive this right.
The second way in which the Defendants have failed to meet the demands of the waiver doctrine concerns the intermingling of the elements of the doctrines of waiver and estoppel when an implied waiver is at issue. Again, it is Attorney Becker’s particular position with respect to the parties involved, as well as his actual and constructive knowledge of the facts, which negate the Defendants’ claim of waiver.
A waiver may be express or implied, but in the absence of an express agreement a waiver will not be presumed or implied contrary to the intention of the party whose rights would be injuriously affected thereby, unless by his conduct the opposite party has been misled, to his prejudice, into the honest belief that such waiver was intended or consented to.
Universal Gas Co. v. Central Illinois Public Service Co., 102 F.2d 164, 168 (7th Cir.1939). See also Jones v. Sunset Oil Co., 118 Cal.App.2d 668, 258 P.2d 510, 514 (Cal.Dist.Ct.App.1953); Smith v. Faris-Kesl Const. Co., Ltd., 27 Idaho 407, 150 P. 25, 32; Waterway Terminals Co. v. P.S. Lord Mechanical Con., 242 Or. 1, 406 P.2d 556, 568 (1965); Brown v. City of Pittsburgh, 409 Pa. 357, 186 A.2d 399, 401 (1962); 31 C.J.S. Estoppel, Section 67 at 409 (1964). As was the case under the doctrine of estoppel, in light of Becker’s particular position, knowledge, and conduct, Defendants cannot establish that they honestly and in good faith were led to believe that the Plaintiffs intentionally and voluntarily relinquished their right to declare the lease terminated in January, 1981. For these reasons, Defendants’ affirmative defense of waiver must also fail.
App. at 54-56 (footnotes omitted).
For the above reasons, as noted by Judge Peterson, I dissent.